



Exhibit 10-4


Amy E. Best
SVP & Chief HR Officer
10 S. Dearborn Street
Chicago, IL 60603
Tel. (312) 394-7554
exelonimagelegalagreement.gif [exelonimagelegalagreement.gif]




May 7, 2018


Jonathan W. Thayer    
115 Tunbridge Road
Baltimore, MD 21212




Re:    Memorandum of Understanding


Dear Jack:


This letter will confirm our mutual understanding regarding your employment with
Exelon Corporation (the “Company”).


1.
You have accepted the position of Chief Transformation Officer, and hereby
resign from your current position as Chief Financial Officer and any other
positions as an officer or director of the Company, its subsidiaries and
affiliates effective as of May 8, 2018. You will remain employed in a senior
executive position until April 1, 2019 or such other date as may be mutually
agreed (the “Scheduled Separation Date”), provided, that your employment may end
prior to the Scheduled Separation Date if it is terminated by the Company for
Cause or you for Good Reason (as defined in the Exelon Corporation Senior
Management Severance Plan, it being understood that the changes from your
current position and duties to the position described in this letter and its
related duties will not constitute Good Reason), or due to your resignation,
disability or death. You represent and warrant that you have no knowledge, and
the Company represents and warrants that its executive officers have no
knowledge (assuming reasonable inquiry), of any of your acts or omissions as of
the date of this letter that would qualify as Cause under the Exelon Corporation
Senior Management Severance Plan (the “Plan”).



2.
In addition to your best efforts in the performance of your duties as Chief
Transformation Officer or such other position as may be agreed during this
period of employment, you will assist with the orderly transition of your prior
duties to your successor. In addition, your current annualized base salary and
target annual incentive and long-term performance share opportunities will
remain in effect, you and your eligible dependents will remain eligible to
participate in the Company’s applicable employee benefit plans, your outstanding
long-term incentive awards will continue to vest normally, and you will remain
subject to the Company’s code of business conduct and other employment policies.



3.
Because your condominium co-op board would not authorize the sale of your
Chicago condominium to the Company’s relocation services firm in connection with
your merger-related move to Washington D.C., upon the arms’ length sale of the
condominium on or before the second anniversary of this






--------------------------------------------------------------------------------







Exhibit 10-4


May 7, 2018
Page 2




letter through a broker reasonably acceptable to the Company, the Company will
make a one-time payment to you on December 31, 2020 in an amount (if any)
necessary for you to receive (when added to the actual sale price) the appraised
value you would have received pursuant to the terms of the Company’s executive
relocation policy in effect as of the date of this letter and the appraisal
previously performed thereunder. You will notify the Company of the closing of
any such sale and provide supporting documentation on or before June 30, 2020.


4.
Upon the termination of your employment on the Scheduled Separation Date, you
will receive non-change in control separation benefits pursuant to a separation
agreement and waiver & release in accordance with the Plan applicable to senior
executive management (within the meaning of the Plan).



5.
This letter supersedes all prior agreements and understandings concerning your
employment (except as incorporated herein by reference), including your Change
in Control Employment Agreement dated October 26, 2016 other than the provisions
of Article VIII (“Restrictive Covenants”) thereof.





Please acknowledge your acceptance of the above terms and conditions by signing
this letter in the space provided below and promptly returning it to me.


We greatly appreciate your ongoing contributions to Exelon.




Very truly yours,
/s/    AMY E. BEST
Amy E. Best
Senior Vice President &
Chief Human Resources Officer



Agreed and Accepted:
/s/    JONATHAN THAYER
Jonathan Thayer

Exhibit


cc:    Thomas O’Neill



